The appeal in this case, purporting to be from a judgment of nonsuit, will be dismissed, first, because there is no judgment in the record before us, and, secondly, even if that objection could be overcome, no exception was taken by the appellant to the action of the trial judge in ordering the nonsuit, and so no ground for appeal is available.
The appeal is dismissed.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 16. *Page 197